Case 1:17-cv-02304-WFK-SMG Document 49-15 Filed 07/03/19 Page 1 of 3 PageID #: 1868




       UNITED STATES DISTRI CT COURT
       EASTE RN DISTRI CT OF NEW YORK
       ------ ------ ------ ------ ------ ------ x
       THE CONFE DERAT ION OF NORTH, CENTR AL:
       AMERIC AN AND CARIBB EAN ASSOCI ATION :                  No. 1:l 7-CV-02304 (WFK) (SMG)
       FOOTBALL,

                                     Plaintiff,                 DECLA RATIO N OF DA YID CRUZ
                                                                IN SUPPO RT OF PLAINT IFF'S
                           - against -                          INQUE ST FOR DAMAG ES,
                                                                ATTOR NEY'S FEES, AND PRE-
      AUSTIN JACK WARNE R, THE ESTA TE OF                       AND POST-J UDGME NT INTERE ST
      CHARL ES BLAZER , ELIZAB ETH MANZO,
      ESQ., Administrator CTA, substituted as parties on :
      behalfo f HARLE BLAZ ~R,
      SPORTV ERTISIN G (NY), SPORTV ERTISIN G
      (CAYM AN), EN PASSAN T LTD., EN
      PASSAN T INC., MUL TISPOR T GAMES
      DEVEL OPMEN T INC.,

                              Defendants.
      ------ ------ ------ ------ ------ ------ x


             I, DAVID CRUZ, being duly sworn, deposes and says:


             l.     I am the Head of Finance at The Confede ration of North, Central America n and

      Caribbean Association Football ("CONC ACAF") . The statements contained herein
                                                                                     are based
     upon my personal knowledge, and based on my review ofCONC ACAF's financial documen
                                                                                        ts and
     CONCA CAF's other books and records maintain ed in the ordinary course of
                                                                               business. I
     respectfully submit this Declaration in Support of Plaintiff 's Memora ndum of Law in
                                                                                           Support of
     Plaintiff 's Inquest for Damage s, Attorneys' Fees, and Pre- and Post-Judgment Interest.

            2.      I hold a Bachelo r's of Science from the University of Miami and a Masters of

     Business Administration in Finance from Nova Southeastern University.
Case 1:17-cv-02304-WFK-SMG Document 49-15 Filed 07/03/19 Page 2 of 3 PageID #: 1869




              3.      I have been employed with CONCACAF since July 1, 2013. I initially held the

      position of Finance Supervisor, until I was promoted to Finance Manager in March 24, 2014.

      served in that role until January 1, 2016, when I was promoted to my current position.

              4.      My role includes such responsibilities as setting and designing the budget for

      CONCAC AF, generating and analyzing cash projections, overseeing member association

      expenses, managing the accounting software used. I am responsible for managing the chart of

      accounts for coding expenses, as well as assist with the supervision of other finance employees

      who handle invoice processing for accounts payable and accounts receivable. I have held these

      responsibilities since I joined CONCAC AF, but as I have been promoted my management

      responsibilities have increased.

             5.      r worked   with every aspect of CONCAC AF's accounting and financial systems,

      including the historic accounting information that was utilized by CONCAC AF during the time

      period 1996-2012. During those years, CONCACAF used the QuickBooks accounting software

     for its general ledger and other accountin g functions.

             6.      CONCAC AF's Executive Committee established an Integrity Committee in 2012

     to investigate and report to the Executive Committee on the facts surrounding several allegations

     of corruption involving Austin "Jack" Warner and Charles ("Chuck" ) Blazer, the former President

     and   Secretary of CONCAC AF,          respectively (the "CONCA CAF Integrity Committee

     Investigation" or the "Investigation").    As part of the Investigation, among other things, the

     Integrity Committee was tasked with identifying the total amount of compensation received by

     Blazer, including compensation that was unauthorized by CONCAC AF.             The CONCAC AF

     Executive Committee also retained BDO to assist with the Investigation by providing forensic

     accounting services and assisting with the collection and preservation of evidence, including with



                                                      2
Case 1:17-cv-02304-WFK-SMG Document 49-15 Filed 07/03/19 Page 3 of 3 PageID #: 1870




      regard to Blazer's compensation. The Executive Committee also retained BDO to assist with the

      investigation by providing forensic accounting services and assisting with the collection and

      preservation of evidence.

             7.      The documents provided to BDO during the course ofCONC ACAF's investigation

      were financial records, including electronic records, maintained in the ordinary course of business.

      These included providing access and copies of CONCAC AF's QuickBooks general ledger,

      CONCAC AF's financial documents, CONCAC AF's bank statements, including the checks

      sourced from the bank statements, as well as other wire transfer and payment records. I have

      reviewed the QuickBooks screenshots and canceled checks that are attached to the affidavit

      submitted by BDO in support ofCONC ACAF's Damages Inquest evidence, and they are true and

     accurate copies of screenshots and canceled checks maintained by CONCAC AF as part of its

     financial records in the ordinary course of business.

             I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746 that the foregoing is true

            and correct to the best of my knowledge, information and belief.


     Dated: New York, New York
            JulyL,20 19




                                                      3
